UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments As of August 31, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.5%) Massachusetts (99.2%) Boston MA GO 5.000% 2/1/24 2,345 2,829 Boston MA GO 5.000% 3/1/24 5,745 7,087 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,183 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,896 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,868 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,284 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,152 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 750 878 Braintree MA GO 5.000% 5/15/27 4,000 4,628 Cambridge MA GO 5.000% 1/1/23 850 1,025 Holyoke MA GO 5.000% 9/1/30 1,690 1,941 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 2,933 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 15,000 17,094 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 5,000 5,651 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 1,920 2,006 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 86 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,362 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,682 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/23 4,000 4,949 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 2,825 3,558 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,658 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 3,020 3,922 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,603 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/27 5,000 6,281 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 534 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 2,000 2,560 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.200% 9/8/14 2,889 2,889 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/26 2,875 3,387 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/28 2,000 2,322 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/29 3,300 3,812 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/32 2,500 2,848 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,254 Massachusetts College Building Authority Revenue 5.000% 5/1/25 1,100 1,322 Massachusetts College Building Authority Revenue 5.000% 5/1/26 1,430 1,722 Massachusetts College Building Authority Revenue 5.000% 5/1/27 1,200 1,433 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,744 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,610 1,869 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,243 Massachusetts College Building Authority Revenue 5.000% 5/1/36 4,000 4,527 Massachusetts College Building Authority Revenue 5.000% 5/1/41 5,000 5,617 Massachusetts College Building Authority Revenue 5.000% 5/1/43 3,285 3,670 Massachusetts College Building Authority Revenue 4.500% 5/1/48 3,000 3,181 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 4,122 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 5,620 6,208 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 2,350 2,642 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 3,000 3,278 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.030% 9/8/14 7,000 7,000 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,177 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,365 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,145 Massachusetts Development Finance Agency Hospital Revenue (Cape Cod Healthcare Obligated Group) 5.250% 11/15/36 5,130 5,707 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 3,300 3,673 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,000 2,282 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,373 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,637 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,552 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 1,250 1,353 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 591 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,190 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 6,000 6,412 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,748 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,075 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,909 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 10,000 10,938 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/48 7,400 8,144 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 5,575 6,910 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.630% 3/30/17 5,000 5,000 Massachusetts Development Finance Agency Revenue (Broad Institute Inc.) 5.250% 4/1/37 4,000 4,552 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 645 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 595 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/34 2,000 2,319 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/46 5,500 6,226 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.040% 9/2/14 LOC 3,530 3,530 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,484 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 10/1/40 2,050 2,285 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 5,850 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 5,000 5,272 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,178 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 7,030 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 7,000 8,088 Massachusetts Development Finance Agency Revenue (Lawrence General Hospital) 5.250% 7/1/34 2,245 2,396 Massachusetts Development Finance Agency Revenue (Loomis Obligated Group) 6.000% 1/1/33 4,000 4,384 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/37 2,800 2,957 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 5,000 5,251 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/19 175 204 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/21 300 354 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/23 250 299 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/26 1,380 1,618 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 2,000 2,076 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 1,470 1,527 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.125% 7/1/44 2,500 2,589 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.750% 7/15/43 6,755 7,398 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,668 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,691 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 1,976 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/32 950 1,081 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/39 3,500 3,915 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/44 3,750 4,179 Massachusetts Development Finance Agency Revenue (Olin College) 5.000% 11/1/38 6,000 6,621 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/28 2,000 2,322 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/30 1,500 1,733 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,523 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 4,000 4,510 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,462 2 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.600% 1/30/18 7,945 7,945 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/38 1,545 1,775 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/43 2,500 2,871 Massachusetts Development Finance Agency Revenue (Simmons College) 5.500% 10/1/28 1,000 1,150 Massachusetts Development Finance Agency Revenue (Simmons College) 5.125% 10/1/33 2,000 2,189 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/39 3,000 3,274 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/27 1,550 1,794 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/37 2,700 2,950 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,218 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,166 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 3,051 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,368 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 2,750 2,911 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.500% 7/1/31 4,750 5,067 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,252 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,376 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/38 4,000 4,587 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/43 6,000 6,850 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.330% 7/1/17 5,000 4,991 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,650 2,898 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/34 1,295 1,477 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 6,470 7,285 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 1,000 1,126 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,318 Massachusetts Federal Highway GAN (Accelerated Bridge Program) 5.000% 6/15/26 3,000 3,589 2 Massachusetts GO 0.170% 2/1/16 5,000 4,992 2 Massachusetts GO 0.410% 2/1/17 10,000 10,005 Massachusetts GO 5.000% 10/1/17 4,000 4,532 Massachusetts GO 5.500% 11/1/17 3,000 3,456 2 Massachusetts GO 0.480% 1/1/18 5,000 5,019 Massachusetts GO 5.500% 8/1/19 5,000 6,053 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,432 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,216 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,762 Massachusetts GO 5.000% 8/1/20 4,185 4,843 Massachusetts GO 5.000% 8/1/21 5,000 6,101 Massachusetts GO 5.000% 8/1/22 4,500 5,189 Massachusetts GO 5.250% 8/1/22 5,000 6,243 Massachusetts GO 5.250% 8/1/23 1,000 1,263 Massachusetts GO 5.000% 6/1/24 3,615 4,280 Massachusetts GO 5.250% 8/1/24 (4) 1,500 1,684 Massachusetts GO 5.250% 9/1/24 (4) 7,800 9,934 Massachusetts GO 5.000% 6/1/25 3,000 3,530 Massachusetts GO 5.000% 7/1/25 9,000 10,863 Massachusetts GO 5.000% 7/1/26 5,000 5,995 Massachusetts GO 5.000% 8/1/26 6,500 7,758 Massachusetts GO 5.000% 8/1/28 4,535 5,170 Massachusetts GO 5.500% 8/1/30 (2) 9,000 11,926 Massachusetts GO 4.000% 8/1/32 5,000 5,253 Massachusetts GO 5.000% 8/1/32 (2) 1,250 1,381 Massachusetts GO 5.000% 8/1/33 2,000 2,298 Massachusetts GO 5.000% 8/1/36 9,000 10,256 Massachusetts GO 5.000% 8/1/37 5,000 5,684 Massachusetts GO 4.000% 6/1/42 8,000 8,169 Massachusetts GO 4.000% 6/1/43 5,000 5,121 Massachusetts GO 4.500% 8/1/43 3,705 3,917 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 1,938 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 3,145 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,112 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,015 3,184 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,668 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,596 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.030% 9/2/14 LOC 500 500 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,284 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 3,818 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,458 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/24 810 968 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 13,000 15,147 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.050% 9/2/14 5,075 5,075 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,889 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,373 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 6,650 7,009 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.000% 7/1/23 6,000 7,490 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/25 3,605 4,652 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 3,000 3,949 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/36 1,250 1,441 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 6.000% 7/1/36 4,500 5,287 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.000% 7/1/38 1,500 1,670 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,526 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,923 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/32 1,000 1,115 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,334 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 10,000 11,517 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.060% 9/8/14 600 600 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.030% 9/8/14 5,600 5,600 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/15 (Prere.) 1,025 1,112 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 1,475 1,589 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,367 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 6,200 6,582 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.030% 9/2/14 LOC 1,740 1,740 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,726 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,373 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.030% 9/2/14 5,650 5,650 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.030% 9/2/14 5,800 5,800 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 385 410 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,840 1,971 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.650% 12/1/41 5,305 5,513 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 1,615 1,668 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/43 4,000 4,394 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/44 3,500 3,853 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,373 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 10,761 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,452 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,291 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,800 2,055 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,650 5,260 Massachusetts Port Authority Revenue 5.000% 7/1/34 3,845 4,443 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 645 675 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 5,000 5,233 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/22 5,000 6,112 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 3,110 3,771 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 5,000 6,037 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 12,006 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 8,582 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 10,000 11,779 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 9,366 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 2,500 2,602 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 2,400 2,775 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 10,000 11,692 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 4,735 5,176 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 13,000 16,193 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 3,750 4,676 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,000 6,101 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/29 2,000 2,327 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/33 2,050 2,349 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/37 1,960 2,038 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/38 2,750 3,111 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/43 5,000 5,637 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,755 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 3,778 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 9,070 5,994 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 565 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,424 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/25 2,500 3,169 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/27 11,000 13,482 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/28 975 1,187 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,989 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/32 2,415 2,795 Massachusetts Water Resources Authority Revenue 5.000% 8/1/16 (Prere.) 2,005 2,185 Massachusetts Water Resources Authority Revenue 5.500% 8/1/20 (4) 1,000 1,231 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,886 Massachusetts Water Resources Authority Revenue 5.000% 8/1/29 2,400 2,808 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 2,775 3,239 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,230 2,625 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,277 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 8,780 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 15,289 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,680 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,710 3,125 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 2,995 3,202 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,700 1,818 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,143 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,950 3,347 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 500 555 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 5,990 6,400 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 4,450 5,050 Massachusetts Water Resources Authority Revenue 5.000% 8/1/42 1,000 1,125 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,477 Massachusetts Water Resources Authority Revenue VRDO 0.060% 9/8/14 10,200 10,200 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,132 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 7,000 8,075 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 2,695 2,848 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 1,760 1,860 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 1,980 2,092 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 1,990 2,103 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,374 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 (4) 1,615 1,793 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 2,000 2,266 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 3,000 3,460 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 6,695 7,550 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 316 Guam (0.2%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,250 2,511 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/14 (Prere.) 1,000 1,005 Total Tax-Exempt Municipal Bonds (Cost $1,050,274) Total Investments (99.5%) (Cost $1,050,274) Other Assets and Liabilities-Net (0.5%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, the aggregate value of these securities was $8,564,000, representing 0.8% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note.
